Citation Nr: 0101193	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948, and from November 1948 to November 1966.  He 
died in April 1995, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which 
found that new and material evidence had not been submitted 
to reopen a Dependency and Indemnity claim (DIC) for 
entitlement to service connection for cause of death.  


FINDINGS OF FACT

1.  A rating decision dated in May 1995 denied entitlement to 
service connection for cause of death, notification of this 
decision was sent in June 1995.  The appellant did not appeal 
this determination.

2.  The additional evidence submitted since June 1995 
includes VA treatment records from the veteran's period of 
hospitalization up to March 1995, about a month prior to the 
veteran's death.

3.  This information has not previously been considered and 
is so significant that is must be considered in deciding the 
appellant's claim.






CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for DIC benefits is based on the 
contention that she is entitled to service connection for 
cause of death.  She asserts that the veteran was service 
connected for arteriosclerotic heart disease and that this 
disease either caused or contributed substantially or 
materially to the veteran's death.  The claim for service 
connection for cause of death was previously denied by the RO 
in a May 1995 decision.  The appellant was notified of that 
denial and of her appellate rights in June 1995 and she did 
not appeal that decision.  Accordingly, the May 1995 RO 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). 

Evidence previously before the RO included service medical 
records, which revealed that the veteran was treated for 
coronary problems inservice.  He was determined to be 
medically unfit for military service by a medical board in 
September 1966, which assessed his disability as 
arteriosclerotic heart disease with angina pectoris and 
determined it to be 30 percent disabling.  He was retired 
from service due to this disability.  In a rating decision 
dated in April 1967, the RO granted service connection for 
arteriosclerotic heart disease and assigned a 30 percent 
evaluation.  The 30 percent evaluation was confirmed and 
continued by subsequent rating decisions, including the 
February 1995 rating decision, which preceded his death.  
Additionally, he was service-connected for impaired hearing, 
evaluated noncompensably disabling.  

Also previously before the RO were VA treatment records from 
January 1993 to September 1994, including a VA hospital 
record from January 1993 to March 1993 which disclosed that 
the veteran underwent cardiac catheterization during the 
hospitalization, along with treatment for esophageal cancer.  
Subsequent records, while primarily concerned with treatment 
for carcinoma of the esophageus and small cell lung cancer, 
also discussed cardiac symptoms such as complaints of heart 
palpitations and irregular heart rate noted in July 1993, and 
chemotherapy notes which noted complaints of tachycardia and 
palpitations.

Also before the RO was a copy of the death certificate 
showing that the veteran died in April 1995, at the age of 66 
years.  The immediate cause of death was cardiac arrest, due 
to or as a consequence of throat cancer.  

Evidence received after the RO's May 1995 denial primarily 
consists of VA treatment records dated from September 1994 
through March 1995.  These records reveal continued 
chemotherapy treatment for cancer, and by January 1995, the 
veteran was referred to hospice care.  A February 1995 
treatment record assessed history of esophageal cancer, which 
was in remission, but also assessed small cell lung cancer, 
which was metastatic.  The most recent treatment record 
available prior to death was dated March 14, 1995 and noted 
progressive hoarseness, decreasing energy and concerned a 
pressure ulcer, with a bone scan recommended.  

The appellant has also submitted her own written statements 
expressing her belief that the fact that the veteran died of 
"cardiac arrest" means that his service-connected 
arteriosclerotic heart disease was a contributory cause in 
his death.  

The Board finds that the additional evidence is "new" as it 
was not available for review in May 1995.  In this regard, 
although these VA records are considered to have been 
constructively of record at the time of the prior decision, 
the Court has held that where such records were not actually 
available for review in the prior decision, they may be 
"new."  Smith v. West, 12 Vet.App. 312 (1999).  Further, 
inasmuch as the evidence consists of treatment records dated 
between the treatment records previously considered, and the 
veteran's death, the evidence is not cumulative or redundant.  
Moreover, we are of the opinion that records of the veteran's 
treatment during the months preceding his death shortly 
before the veteran's death bears directly on matter for 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of a claim.  
Consequently, the new evidence is "material."  See 38 C.F.R. 
§ 3.156; Hodge.  Therefore, as the Board finds the medical 
evidence added to the record are "new and material" to the 
veteran's claim, the claim is reopened.  See Stanton.  


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for cause of 
death, the claim is reopened.  To this extent the appeal is 
granted.


REMAND

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a) (2000).  For a service-connected 
disability to be the principle cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).

As noted above, the veteran was service-connected for 
arteriosclerotic heart disease, assigned a 30 percent 
disability rating at the time of his death, and "cardiac 
arrest" was listed as the immediate cause of death, although 
it was noted to be due to throat cancer.  However, because 
the service connected disability in question was 
cardiovascular in nature and therefore affected a major 
organ, the Board finds that a medical opinion should be 
obtained to determine whether this service connected 
cardiovascular disorder caused or materially contributed to 
death.  This should include a query as to whether it produced 
debilitating effects and general impairment of health to an 
extent that would have rendered the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  See 38 C.F.R. § 3.312(c) (2000).

Furthermore, the Board observes that among the changes 
brought about by the recent enactment of the VCAA, the duty 
to assist itself was amplified and more specifically defined 
by statute.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  Moreover, VA has a duty to assist 
unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  Id.  In 
addition, the notice requirements concerning the evidence 
needed to substantiate the claim, and when relevant evidence 
cannot be obtained, have also been modified by the VCAA.  

The appellant's representative has asserted that additional 
medical records up to April 10, 1995 are not currently of 
record, which might reveal further deterioration of the 
veteran's service connected heart disease materially 
contributed to his death.  In addition, the appellant has 
suggested that the record is incomplete.  Presently the 
available treatment records only go up to March 14, 1995, 
although the request for the records covered the date of 
death.  Moreover, the death certificate does not indicate 
that the veteran died in a hospital.  Nevertheless, given the 
new duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000, the RO must ensure that all 
relevant records are associated with the claims file, or 
document efforts taken to locate the records, if unavailable.  

The representative also submitted an attached DRO report, 
which suggested that additional development should have been 
accomplished.  The representative also asserted that the 
appellant was being contacted to determine whether a more 
definite cause of death on the death certificate could be 
obtained from the deputy coroner who signed the death 
certificate.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and inform her that the file contains the 
VA records of the veteran's treatment from 
January 1993 through March 14, 1995.  She 
should be requested to provide the names, 
addresses and approximate dates of 
treatment of any other treatment the 
veteran may have received prior to his 
death for arteriosclerotic heart disease.  
In particular, information regarding any 
treatment from March 14, 1995, until his 
death, for any cause, should be obtained.  
If she obtains an amended death 
certificate, she should submit a copy of 
this document as well.  

2.  The RO should make all reasonable 
efforts to obtain pertinent treatment 
records identified by the appellant which 
are not currently of record.  If 
reasonable efforts fail to elicit the 
requested records, the RO must notify the 
appellant that VA is unable to obtain the 
records.  Such notification must identify 
the records VA is unable to obtain, and 
briefly explain the efforts that were made 
to obtain those records.  Efforts to 
obtain such records should also be 
documented in the claims file.

3.  The RO should submit the claims file, 
with any and all additional evidence 
received, to an appropriate VA physician 
for an opinion as to the likelihood that 
the veteran's arteriosclerotic heart 
disease was related to the cause of the 
veteran's death, in particular, whether it 
was a contributory cause of death, as 
defined in 38 C.F.R. § 3.312(c).  The 
claims file, to include a complete copy of 
this remand, must be reviewed by the 
physician, in conjunction with the 
opinion.  The opinion should address the 
following:  
? whether arteriosclerotic heart disease 
contributed substantially or materially 
to the cause of death, combined to 
cause death, or aided or lent 
assistance to the production of death; 
? whether there were resulting 
debilitating effects and general 
impairment of health, due to 
arteriosclerotic heart disease, to an 
extent that would render the person 
materially less capable of resisting 
the effects of the other disease or 
injury which was the primary cause of 
death; or 
? whether arteriosclerotic heart disease 
was of such severity as to have had a 
material influence in accelerating 
death.  
The complete rationale for all conclusions 
should be provided.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and her representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the appellant's claim.  

5.  If this determination remains adverse 
to the appellant, the RO should furnish 
the appellant and her accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The appellant should 
then be afforded the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals


 



